Citation Nr: 1339500	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted the Veteran's claim of service connection for PTSD and assigned a disability rating of 30 percent, and increased the rating to 70 percent as of the initial date of claim, respectively.


FINDING OF FACT

In written correspondence dated June 13, 2013, the Veteran notified the Board that a withdrawal of his appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board dismisses the Veteran's claim of entitlement to an initial rating in excess of 70 percent for PTSD because he has withdrawn that issue.  As such, no discussion of VA's duty to notify and assist is necessary.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, the Veteran has withdrawn his appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  Specifically, in written correspondence dated June 13, 2013, the Veteran notified the Board that a withdrawal of his appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD is requested.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


